UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1026



EVERETT LIPSCOMB, JR.,

                                            Plaintiff - Appellant,

          versus

CLEARMONT CONSTRUCTION AND DEVELOPMENT COM-
PANY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-95-2590-AW)


Submitted:   June 20, 1996                  Decided:   July 9, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Everett Lipscomb, Jr., Appellant Pro Se. John William Kyle, Warren
Malcolm Davison, LITTLER, MENDELSON, FASTIFF & TICHY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his complaint against his former employer brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 1994), and the Americans with Disabili-

ties Act, 42 U.S.C.A. §§ 12101-12213 (West 1995). We have reviewed
the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Lipscomb v. Clearmont Constr. & Dev. Co., No. CA-95-2590-AW
(D. Md. Dec. 1, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2